Citation Nr: 0127191	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  98-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of left 
ankle sprain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Winston-Salem, 
North Carolina.  

The case was remanded by the Board in January 2000 for 
additional medical evidence and an orthopedic examination of 
the left ankle, to include a complete functional evaluation 
for any effects of weakness, fatigability, incoordination, 
pain, and flair-ups.  It was reported in May 2000 that the 
requested examination was scheduled twice but the veteran 
failed to appear and did not make himself available to appear 
for an examination without any explanation except that he 
desired for the examination to be conducted closer.  He 
failed to show for a third scheduled examination, in July 
2000.  The RO informed the veteran in August 2000 of the 
provisions of 38 C.F.R. § 3.655 (2001) regarding his failure 
to appear for an examination without good cause shown.  He 
was advised to reply whether he was willing to undergo the 
examination and to provide any reason why he could not appear 
for one.  He was given 60 days for his reply and advised 
that, if none was received, it would be assumed that he did 
not desire an examination.  He did not reply.  


FINDING OF FACT

1.  In January 2000, the Board remanded the case to the RO in 
order to have the veteran undergo an examination in order to 
ascertain the nature and severity of the service connected 
left ankle disability.

2.  The veteran failed to report for scheduled examinations 
and has provided no reason for his failure to report for the 
examination scheduled in July 2000.  



CONCLUSION OF LAW

A rating in excess of 10 percent for chronic left ankle 
sprain is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An undated report apparently signed by a physician, D. Hagan, 
was submitted during the course of the veteran's appeal and 
reflected a history of an inversion-type injury of the left 
ankle.  He reportedly had sprained and twisted his left ankle 
several times.  He complained of pain of the lateral ankle 
with palpation and range of motion, especially forced 
inversion.  He also complained of pain on palpation of the 
anterior talotibial ligament and the tarsal sinus.  The 
physical findings included edema of the left lateral ankle, 
mild ecchymosis, negative drawer sign, pain to palpation of 
the distal fibular tarsal sinus, and multiple loose bodies of 
the left ankle with no apparent fracture by X-ray.  The 
diagnosis was chronic, moderately severe, recurrent left 
ankle sprain with multiple loose bodies.  The prognosis was 
termed good for recovery.  He was described as employable 
with proper protective ankle gear.  It was recommended that 
he avoid climbing ladders, stepping out of 
tractor-trailer trucks, lifting more than 25 pounds, and 
prolonged standing.  He could perform a sit-down-type job 
without difficulty.  

A report of examination dated in April 1997 by E. A. 
Barfield, Barfield Chiropractic Care, showed that the veteran 
complained of left ankle pain, swelling and stiffness.  Left 
ankle swelling, restricted range of motion, and an inability 
to place his full weight on the left ankle were found.  The 
diagnosis was ankle sprain with gout or stress fracture to be 
ruled-out.  

On a VA examination in November 1997, the veteran informed 
that he was wearing a splint on his left ankle.  He 
reportedly was in the food delivery business and his ankle 
became extremely sore.  He stated that he did not have flare-
ups but continuous pain.  He wore a left ankle brace but did 
not use a cane, corrective shoes or crutches.  He had had no 
surgery or episodes of dislocation.  He had no inflammatory 
arthritis and continued to work in his usual occupation in 
spite of his pain.  The physical examination showed no 
swelling or deformity of the left ankle.  Dorsiflexion was to 
10 degrees.  Plantar flexion was to 45 degrees.  Chronic 
tenderness was elicited over the lateral aspect of the left 
ankle, especially with inversion.  He could stand on toes and 
heels.  He could evert and pronate without difficulty.  He 
had normal gait.  There was no breakdown or unusual shoe wear 
on examination of the left foot.  X-ray examination of the 
left ankle showed deformity of the talus that was termed 
congenital versus old trauma with no acute fracture 
appreciated.  The impression was termed no acute fracture 
seen.  The final diagnosis was chronic sprain of the left 
ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran presently contends that the severity of his 
service-connected chronic left ankle sprain is greater than 
reflected by the currently assigned rating.  In such a case, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to the claim.  See generally Veterans 
Claims Assistance Act of 2000, Pub.  L. No. 106-475, 114 
Stat. 2096 (VCAA 2000) and implementing regulations, codified 
at 38 U.S.C.A. § 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The Board also finds that the veteran has been 
properly notified on 

multiple occasions of the evidence necessary to complete his 
application for the claim for an increased rating for his 
chronic left ankle sprain.  

The Board would note that the specific request in the January 
2000 remand for a complete rating examination by VA in order 
to comply with the mandates of the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) has not been complied 
with because the veteran failed to report even after the 
examination was scheduled three times, and after he was 
advised of the applicable provisions of 38 C.F.R. § 3.655, 
without providing any good reason why he did not report.  He 
initially reported that the examinations were scheduled for 
locations too far from his home.  In response thereto, 
arrangements were made to have him examined by a doctor 
located in New Bern, North Carolina (the veteran resides in 
Morehead City, North Carolina).  The veteran still failed to 
report for the scheduled examination and he has not provided 
any reason for his failure to report for that examination.  

Ordinarily, where the benefit sought is an increased rating, 
as is the case with the veteran's claim, and entitlement to 
an increase cannot be established without a current VA 
examination, the benefit sought is to be denied when the 
veteran fails to report.  38 C.F.R. § 3.655.  The exception 
to this rule is when "good cause" exists for his failure.  
Id.  Good cause includes such things as illness of the 
claimant or death of an immediate family member.  Id.  

Pursuant to 38 C.F.R. § 3.655, when entitlement to an 
increased rating cannot be established without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with his claim for an increased rating, the claim 
shall be denied.  

The veteran failed to report for the VA examination on any of 
the three successive dates it was scheduled pursuant to the 
January 2000 remand, even though all reasonable attempts were 
made to accommodate his request that the examination be 

scheduled at a location closer to his home.  Therefore, the 
veteran's claim for an increased rating must be denied in 
accordance with 38 C.F.R. § 3.655.  


ORDER

An increased rating for chronic left ankle sprain is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



